Fourth Court of Appeals
                               San Antonio, Texas
                                     October 8, 2014

                                   No. 04-14-00468-CR

                          EX PARTE Jerry Soliz MARTINEZ

                From the 437th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2008CR1459
                      Honorable Lori I. Valenzuela, Judge Presiding

                                         ORDER

     In accordance with this court’s memorandum opinion of this date, the appeal is
DISMISSED FOR LACK OF JURISDICTION.

      It is so ORDERED on October 8, 2014.


                                             _____________________________
                                             Karen Angelini, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2014.


                                             _____________________________
                                             Keith E. Hottle, Clerk